  Case 3:20-cv-00832-E Document 135 Filed 10/15/20                 Page 1 of 7 PageID 3219




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

  OSCAR SANCHEZ, et al.,                             )
                                                     )
                         Plaintiffs,                 )    Civil Action
                                                     )    Case No. 3:20-cv-00832
  v.                                                 )
                                                     )
  SHERIFF MARIAN BROWN, et al.,                      )
                                                     )
                        Defendants.                  )
                                                     )


                       MOTION TO QUASH AND FOR PROTECTIVE ORDER

         Defendant Sheriff Marian Brown (“Sheriff Brown”) files her motion to quash and for

protective order pursuant to Federal Rule of Civil Procedure 26(c), seeking to quash Plaintiff’s

October 2, 2020 Notice of Videotaped Deposition of Sheriff Marian Brown.

                                           Background

         Sheriff Brown respectfully requests that the Court quash Plaintiffs’ Notice of Videotaped

Deposition of Sheriff Marian Brown. See Exhibit A. Information regarding jail conditions, which

are at the heart of the only factual disputes remaining in this case, can be readily obtained from

other sources, including more appropriate deponents (whom Plaintiffs have already noticed) who

are responsible for overseeing and implementing measures relating to COVID and pertaining to

jail conditions.

         Plaintiffs unilaterally noticed Sheriff Brown’s deposition pursuant to Rule 30(b)(1),

without previously requesting dates, for October 22 at 10 a.m. Plaintiffs noticed the depositions of

Chief Deputy Fredrick Robinson and Assistant Chief Deputy Jason Hartgraves for the same date

and time.


                                                 1
HB: 4817-3801-5437.1
  Case 3:20-cv-00832-E Document 135 Filed 10/15/20                    Page 2 of 7 PageID 3220



         Plaintiffs have sued Sheriff Brown in this case in her official capacity only. See Plaintiffs’

First Amended Complaint, ECF No. 39, at ¶ 25. Plaintiffs allege that “[a]mong others, Sheriff

Brown is a final policymaker for Dallas County.” Id. at ¶ 26. Sheriff Brown is not an individual

defendant in this case. The official capacity claim against Sheriff Brown is a claim against her

office, not Sheriff Brown herself. See Kentucky v. Graham, 473 U.S. 159 (1985).

                                              Argument

         I.        Standard for Deposition of Sheriff Brown

         “[T]he court must limit the frequency or extent of discovery otherwise allowed by

[discovery] rules or by local rule if it determines that the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” FED. R. CIV. P. 26(b)(C)(i). “The court may, for good cause, issue

an order to protect a party or person from…undue burden or expense, including…prescribing a

discovery method other than the one selected by the party seeking discovery.” F ED. R. CIV. P.

26(c)(1)(C).

         Moreover, because of the important duties they must perform, the standard for taking the

deposition of a “high agency official” like Sheriff Brown is significantly elevated: “[i]t is a settled

rule in this circuit that exceptional circumstances must exist before the involuntary depositions of

high agency officials are permitted.” In re F.D.I.C., 58 F.3d 1055, 1060 (5th Cir. 1995) (quotations

and citations omitted); see also Harding v. County of Dallas, Texas, 2016 WL 7426127, *7

(N.D.Tex. Dec. 23, 2016). “Top executive department officials should not, absent extraordinary

circumstances, be called to testify regarding their reasons for taking official actions.” In re.

F.D.I.C., id. (quotations and citations omitted). “High ranking government officials have greater

duties and time constraints than other witnesses.” Id. (quotations and citations omitted). “The



                                                   2
HB: 4817-3801-5437.1
  Case 3:20-cv-00832-E Document 135 Filed 10/15/20                   Page 3 of 7 PageID 3221



Supreme Court has indicated that the practice of calling high officials as witnesses should be

discouraged.” Id. (quotations and citations omitted).

         II.       Sheriff Brown’s deposition should be quashed.

         Plaintiffs’ claims against Sheriff Brown are brought against her in her official capacity

only. If Plaintiffs want to depose Sheriff Brown on behalf of Dallas County, Rule 30(b)(6) governs,

and Plaintiffs should identify unique, personal information that Sheriff Brown has that is

discoverable, proportional to the needs of the case, and cannot be acquired from other sources.

         Sheriff Brown is the highest level executive responsible for the Dallas County Jail. She

oversees hundreds of employees and thousands of inmates. She is undisputedly an apex witness,

and is entitled to the protections of the rules governing apex witness depositions. To depose her,

Plaintiffs must show that (1) she has unique, personal information about the case, (2) that Plaintiffs

could not get through discovery and lower-level witnesses, and (3) the deposition will be limited,

not harassing, and not overly broad. See Estate of Levingston v. Cty. of Kern, 320 F.R.D. 520, 525

(E.D. Cal. 2017); see also Pan. Am. Life Ins. Co. v. La. Acquisitions Corp., No. 13-5027, 2015 WL

4168435, *4 (E.D. La. July 9, 2015) (“To determine whether to permit the deposition of a high-

level executive, federal courts have considered the following factors: (1) whether the moving party

can demonstrate that the executive possesses personal or superior and unique knowledge; and (2)

whether the information could be obtained from lower-level employees or through less

burdensome means, such as written interrogatories.”); Harding v. County of Dallas, Texas, 2016

WL 7426127, *7 (N.D.Tex. Dec. 23, 2016) (“Furthermore, assuming the information in question

is discoverable, if other persons can provide the information sought, discovery will not be

permitted against such an official.”). Plaintiffs cannot make any of these showings.

         A.        Sheriff Brown has no unique knowledge regarding the limited remaining
                   factual issues in this case.


                                                  3
HB: 4817-3801-5437.1
    Case 3:20-cv-00832-E Document 135 Filed 10/15/20                        Page 4 of 7 PageID 3222




         The limited factual issues remaining in this case pertain to jail conditions. With regard to

these facts, Sheriff Brown has no unique knowledge that cannot be acquired elsewhere and from

lower-level witnesses who implement and carry out COVID-19 mitigation measures within the

jail.1 Plaintiffs’ complaint repeatedly refers to the Dallas County Jail’s allegedly inadequate

COVID-19 mitigation efforts, and includes claims about supposedly insufficient tests, cleaning

practices, and the like. These are matters upon which the jail’s corporate representatives should

testify under Rule 30(b)(6).

         B.        Plaintiffs can obtain information about jail conditions from other discovery,
                   including Rule 30(b)(6) witnesses.

         Even if Sheriff Brown did have unique, personal information about jail conditions to which

only she could testify, Plaintiffs must first seek this information through discovery or lower-

ranking witnesses. See Salter v. Upjohn Co., 593 F.2d 649, 651 (5th Cir. 1979) (a plaintiff must

first depose other witnesses before being allowed to depose the defendant company’s president);

Levingston, 320 F.R.D. at 523 (sheriff’s deposition in a Section 1983 action not permitted until

plaintiffs deposed “lower level employees who are more closely tied to the issues to be

addressed.”).

         Plaintiffs in this case have not identified what information they want from Sheriff Brown—

their Rule 30(b)(1) notice contains no specific topics or areas of inquiry. And Plaintiffs have not

attempted to get this information by deposing lower-level employees first (Plaintiffs noticed Chief

Deputy Robinson and Assistant Chief Deputy Hartgraves for the same time and place as Sheriff

Brown).



1
 Plaintiffs’ own complaint acknowledges this—Sheriff Brown is mentioned in only two paragraphs in Plaintiffs’
entire First Amended Complaint, and then only as the “final policymaker for running and administering the jail in
Dallas County.” See ECF No. 39 at ¶¶ 25-26.

                                                       4
HB: 4817-3801-5437.1
  Case 3:20-cv-00832-E Document 135 Filed 10/15/20                   Page 5 of 7 PageID 3223



         C.        Plaintiffs’ deposition of Sheriff Brown presents an undue hardship to Sheriff
                   Brown and, if it occurs, it should be limited.

         Sheriff Brown’s position is one of great responsibility that requires long hours and a

complex schedule under the best of circumstances. In the time of COVID-19, the difficulties of

the job are of course significantly increased. Plaintiffs should not be permitted to disrupt the

schedule of the highest-ranking jail official, especially if she has no unique or personal information

to offer them. This problem is compounded by Plaintiffs’ simultaneous noticing of depositions

Chief Deputy Fredrick Robinson and Assistant Chief Deputy Jason Hartgraves. Taking three high-

ranking jail officials out of commission—including the two highest ranking officials with

responsibility for jail operations—is not feasible during COVID-19 (or in general).

                                                Conclusion

         Sheriff Brown respectfully prays that the Court quash Plaintiffs’ deposition notice of

Sheriff Marian Brown and for an order of protection prohibiting Plaintiffs from noticing her

deposition again until they can show that they have been unsuccessful in obtaining the information

they seek available from other sources.




                                                  5
HB: 4817-3801-5437.1
  Case 3:20-cv-00832-E Document 135 Filed 10/15/20    Page 6 of 7 PageID 3224



                                          Respectfully Submitted,

                                          HUSCH BLACKWELL LLP

                                          /s/ Kate David
                                          Katharine D. David
                                          Texas Bar No. 24045749
                                          kate.david@huschblackwell.com
                                          Nick Stepp
                                          Texas Bar No. 24077701
                                          nick.stepp@huschblackwell.com
                                          Ben Stephens
                                          Texas Bar No. 24098472
                                          ben.stephens@huschblackwell.com
                                          600 Travis, Suite 2350
                                          Houston, Texas 77002
                                          Tel: 713.525.6200
                                          Fax: 713.647.6884

                                          /s/ Russell H. Roden
                                          Russell H. Roden
                                          Texas Bar No. 17132070
                                          russell.roden@dallascounty.org
                                          John Butrus
                                          Texas Bar No. 03537330
                                          john.butrus@dallascounty.org
                                          133 N. Riverfront Blvd., LB 19
                                          Dallas, Texas 75207
                                          Tel: 214.653.3600
                                          Fax: 214.653.5774
                                          COUNSEL FOR DALLAS COUNTY, TEXAS
                                          AND SHERIFF MARIAN BROWN




                                      6
HB: 4817-3801-5437.1
  Case 3:20-cv-00832-E Document 135 Filed 10/15/20                   Page 7 of 7 PageID 3225



                               CERTIFICATE OF CONFERENCE

         I certify that I conferred by email with Adam Safwat, counsel for Plaintiffs, who confirmed

that Plaintiffs are opposed to the relief sought in this Motion to Quash and for Protective Order.


                                                               /s/ Ben Stephens
                                                               Ben Stephens


                                  CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing was served on all counsel of record via the ECF system

of the Court on October 15, 2020.

                                                               /s/ Ben Stephens
                                                               Ben Stephens




                                                   7
HB: 4817-3801-5437.1
